 In the Matter Of JONESLUMBERCOMPANYandLUMBER AND SAWMILLWORKERS UNION,LocAL No. 2877,CHARTERED BY UNITEDBROTHER-HOODOF CARPENTERS AND JOINERS OF AMERICA, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCase No. R-1148SECOND SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESOctober ^?7, 1939On April 11, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.'The Direction of Election directed that anelection by secret ballot be conducted within twenty (20) days fromthe date of the Direction of Election among all plant and productionemployees employed by Jones Lumber Company during the pay-rollperiod next preceding the date of said Direction of Election, excludingoffice employees, foremen, and other supervisory employees, to deter-mine whether they desired to be represented by Lumber and SawmillWorkers Union, Local No. 2877, chartered by United Brotherhoodof Carpenters and Joiners of America, herein called Local No. 2877,affiliated with the American Federation of Labor, or by Lumber andSawmillWorkers Union, Local No. 3, International Woodworkersof America, herein called Local No. 3, affiliated with the Committeefor Industrial Organization, for the purposes of collective bargain-ing, or by neither.Pursuant to the Direction, an election by secret ballot was con-ducted on April 28, 1939, under the direction and supervision of theRegional Director for the Nineteenth Region (Seattle, Washington).On May 23, 1939 the said Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served upon theparties an Intermediate Report upon the secret ballot.ThereafterLocal No. 2877 duly filed exceptions to the Intermediate Report.112 N. L.R. B. 209.16 N. L. R. B., No. 58.568 JONES LUMBER COMPANY569On August 29, 1939, the Board issued its Supplemental Decisionand Supplemental Direction 2 in which it found that Frank Stewart,Joe Lombardi, Paul Stier, and J. A. Johnston, employees foundineligible by the Regional Director, were eligible to vote, and directedthe Regional Director to open and count the ballots of said em-ployees,-' and serve upon the parties an Amended Intermediate Reportembodying his findings thereon and his recommendations as to theresults of the secret ballot.Pursuant to the Supplemental Direction, the ballots of the afore-mentioned employees were opened and counted on September 2, 1939,under the direction and supervision of the Regional Director and inthe presence of authorized observers.All were cast in favor of LocalNo. 2877.On September 6, 1939, the Regional Director, acting pur-suant to Article III, Section 9, of said Rules and Regulations-Series2, issued and duly served upon the parties his Supplemental ElectionReport.As to the balloting and its results, the Regional Director reported,as follows :Total number ofeligiblevoters------------------------------159Total number of ballots cast--------------------------------159Total number of valid ballots cast ----------------------------159Total number of votes in favor of Lumber andSawmillWorkers' Union, Local No. 2877, chartered by United Brother-hood of Carpenters and Joinersof America----------------80Total number of votesin favor ofLumber and SawmillWorkers' Union,Local No. 3,InternationalWoodworkersof America-----------------------------------------------78Total numberof votes in favor of neither--------------------1Totalnumber of blank ballots-------------------------------0Total number of void ballots--------------------------------0Total number of eligible voters not voting--------------------0On September 12, 1939, Local No. 3 filed objections to the Supple-mentalReport of the Regional Director on the grounds that (1) theafore-mentioned employees are employed by the Jones Lumber Com-pany in a, supervisory capacity with power to hire and dischargeemployees, (2) the employees of the Company had been subjectedto coercion, threats of boycott, and threats of losing their jobs for2 years prior to the election, and (3) the Board should refrain frommaking any certification until the employees were in a position toexpress their choice without being subjected to coercive threats ofboycott.On October 3, 1939, the Regional Director, acting pursuant,toArticle III, Section 9, of said Rules and Regulations-Series 2,issued and duly served upon the parties his report on objectionsraised to Supplemental Election Report in which he recommended214 N. L. R. B. 1179.In his intermediateReport theRegional Director ruled that Phil Harrisand G. W.McEachran,two otheremployees challenged at the election,were eligible to vote but didnot open their ballots because they would not affect the outcome of the election. In itsSupplemental Decision and Supplemental Direction the Board directed the Regional.Director to open these ballots. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the objections be overruled.The board has considered the ob-jections filed by Local No. 3 to the Supplemental Election Reportand finds that they do not raise substantial and material issues withrespect to the conduct of the ballot.'Accordingly, the objections areoverruled.By virtue of- and pursuant to the power vested in the NationalLabor Relations Board by Section 9 of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIED that Lumber and Sawmill Workers Union,Local No. 2877, chartered by United Brotherhood of Carpenters andJoiners of America, affiliated with the American Federation of Labor,has been designated and selected by a majority of the plant and pro-duction employees of Jones Lumber Company excluding office.employees, foremen, and other supervisory employees as their repre-:sentative for the purposes of collective bargaining, and pursuant toSection 9 (a) of the Act, Lumber and Sawmill Workers Union, LocalNo. 2877, chartered by United Brotherhood of Carpenters and Joinersof America, affiliated with the American Federation of Labor, is the,exclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.`See footnotes 1 and2 supra.